Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20             PageID.1   Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

HOWARD COHAN,
       Plaintiff,                                 Case No. 2:20-cv-10979
v.                                                Hon.
LVJ, INC., a Michigan corporation,
       Defendant.                             /

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Howard Cohan, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by LVJ, Inc. based on Plaintiff’s disability in violation of

Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq.

(“ADA”), and its implementing regulation, 28 C.F.R. Part 36:

                            JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district, and the property that is the

subject of this action is in this district.

                                         PARTIES


                                              1
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20            PageID.2    Page 2 of 10



      3.     Plaintiff is a resident of Palm Beach County, Florida.

      4.     Defendant is a Michigan corporation with its registered office located

at 17398 Haggerty Rd, Livonia, MI 48152.

      5.     Upon information and belief, Defendant owns or operates “Leo’s

Coney Island” whose locations qualify as a “Facility” as defined in 28 C.F.R. §

36.104.

                               FACTUAL ALLEGATIONS

      6.     Plaintiff incorporates the above paragraphs by reference.

      7.     Plaintiff is an individual with numerous disabilities, including severe

spinal stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe

spinal stenosis of the cervical spine with nerve root compromise on the right side, a

non-union fracture of the left acromion, a labral tear of the left shoulder, a full

thickness right rotor cuff tear, a right knee medial meniscal tear, a repaired ACL

and bilateral meniscal tear of the left knee and severe basal joint arthritis of the left

thumb.

      8.     At the time of Plaintiff’s initial visit to Leo’s Coney Island (and prior

to instituting this action), Plaintiff suffered from a qualified disability under the 28

C.F.R. 36.105.




                                            2
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20            PageID.3    Page 3 of 10



      9.     Plaintiff’s condition is degenerative and requires occasional use of

mobility aids to assist his movement.

      10.    Plaintiff regularly travels to Michigan to visit friends and shop, and

has plans to return to Michigan between August 11and 13, 2020.

      11.    When Plaintiff visits Michigan, he spends time in the Metro Detroit

Area (particularly the areas in or near southern Oakland County) to take advantage

of the numerous hotels, restaurants, and stores in the area.

      12.    Plaintiff likes dining at the Facility due to its close proximity to hotels

Plaintiff stays at when traveling to the area and shopping.

      13.    Plaintiff encountered barriers to access at the Facility on two separate

occasions, which denied him full and equal access and enjoyment of the services,

goods and amenities.

      14.    Plaintiff is a customer of Defendant and would return to the Facility in

August if Defendant modifies the Facility and its policies and practices to

accommodate individuals who have physical disabilities, but he is deterred from

returning due to the barriers and discriminatory effects of Defendant’s policies and

procedures at the Facility.

      15.    Plaintiff also acts as a tester by inspecting Facilities for accessibility

to advance the purpose of the ADA, the civil rights of disabled individuals, and to


                                           3
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20             PageID.4    Page 4 of 10



be certain that he can enjoy the same options and privileges to patronize places of

public accommodation as non-disabled individuals without worrying about

accessibility issues.

       16.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

       17.    Plaintiff incorporates the above paragraphs by reference.

       18.    This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove

architectural barriers at the Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

       19.    Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.

                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

       20.    Plaintiff incorporates the above paragraphs by reference.




                                            4
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20            PageID.5   Page 5 of 10



      21.      Leo’s Coney Island is a place of public accommodation covered by

Title III of the ADA because it is operated by a private entity, its operations affect

commerce, and it is a restaurant. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

      22.      Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

      23.      The Department of Justice has published regulations that adopted the

2010 ADA Standards for Accessible Design (the “Standards”) that set the

minimum requirements for public accommodations to be accessible and free of

architectural barriers.

      24.      Architectural barriers exist which denied Plaintiff full and equal

access to the goods and services Defendant offers to non-disabled individuals.

      25.      Plaintiff personally encountered architectural barriers on March 23,

2018, and again on May 21, 2019, at the Facility located at 17398 Haggerty Rd,

Livonia, MI 48152:

            a. Entrance:

                  i. Providing a gate or door with a continuous opening pressure of

                     greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                     404.2.9 and 309.4 of the Standards.


                                            5
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20        PageID.6   Page 6 of 10



             ii. Providing a swinging door or gate without proper maneuvering

                 clearances required by sections 404, 404.1, 404.2, 404.2.3,

                 404.2.4 and 404.2.4.1 of the Standards.

        b. Restaurant Seating:

              i. Not providing seating that has the correct clear floor space for

                 forward approach as required by sections 902, 902.2, 305 and

                 306 of the Standards.

             ii. Not providing sufficient dispersion of seating throughout the

                 facility as required by sections 226, 226.2, 902, 305 and 306 of

                 the Standards.

        c. Restroom:

              i. Providing a gate or door with a continuous opening pressure of

                 greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                 404.2.9 and 309.4 of the Standards.

             ii. Not providing operable parts that are functional or are in the

                 proper reach ranges as required by sections 309, 309.1, 309.2,

                 309.3, 309.4 and 308 of the Standards




                                         6
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20         PageID.7    Page 7 of 10



            iii. Not providing operable parts that are functional or are in the

                 proper reach ranges as required by sections 309, 309.1, 309.2,

                 309.3, 309.4 and 308 of the Standards

             iv. Not providing the proper insulation or protection for plumbing

                 or other sharp or abrasive objects under a sink or countertop as

                 required by sections 606 and 606.5 of the Standards.

             v. Not providing the proper spacing between a grab bar and an

                 object projecting out of the wall as required by sections 609,

                 609.1 and 609.3 of the Standards.

             vi. Not providing proper signage for an accessible restroom or

                 failure to redirect a person with a disability to the closest

                 available accessible restroom as required by sections 216, 603,

                 and 703 of the Standards.

            vii. Not providing flush controls located on the open side of the

                 water closet as required by sections 309, 309.4, 604 and 604.6

                 of the Standards.

           viii. Not providing the correct opening width for a forward approach

                 into a urinal, stall door or lavatory as required by sections 305,

                 305.7.1, 404, 605.3 and 606.2 of the Standards.


                                        7
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20            PageID.8    Page 8 of 10



      26.    These barriers cause Plaintiff difficulty in safely using each element

of the Facility, requiring extra care due to concerns for safety and a fear of

aggravating his injuries.

      27.    Upon information and belief, Defendant has failed to remove some or

all of the barriers and violations at the Facility.

      28.    Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to the Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).

      29.    Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services

creates an environment where individuals with disabilities are not provided goods

and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

      30.    Defendant has discriminated and continues to discriminate against

Plaintiff (and others who are similarly situated) by denying access to full and equal

enjoyment of goods, services, facilities, privileges, advantages, or accommodations

located at the Facility due to the barriers and other violations listed in this

Complaint.




                                            8
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20            PageID.9    Page 9 of 10



       31.    It would be readily achievable for Defendant to remove all of the

barriers at the Facility.

       32.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                                  RELIEF REQUESTED

WHEREFORE, plaintiff respectfully requests that this Court:

A.     declare that the Facility identified in this Complaint is in violation of the

ADA;

B.     enter an Order requiring Defendant make the Facility accessible to and

usable by individuals with disabilities to the full extent required by Title III of the

ADA;

C.     enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

D.     award plaintiff attorney fees, costs (including, but not limited to court costs

and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

E.     grant any other such relief as the Court deems just and proper.




                                           9
Case 2:20-cv-10979-GAD-DRG ECF No. 1 filed 04/21/20     PageID.10   Page 10 of 10



                                      Respectfully Submitted,

                                      BLACKMORE LAW PLC

                                          /s/ Angela C. Spears
                                          Angela C. Spears (P82653)
                                          Blackmore Law PLC
                                          21411 Civic Center Drive, Suite 200
                                          Southfield, MI 48076
                                          T: (248) 845-8594
                                          F: (855) 744-4419
                                          E: aspears@blackmorelawplc.com
                                          Counsel for Plaintiff
 Dated: April 20, 2020




                                     10
